Citation Nr: 1211122	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  06-17 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b) for service-connected coronary artery disease (CAD) and hypertension (HTN).

2.  Entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b) for service-connected disabilities other than CAD and HTN.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran had active service from September 1973 to December 1993. 

These matters are before the Board of Veterans' Appeals (Board) from a January 2012 Order issued by the United States Court of Appeals for Veterans Claims (Court), that vacated the Board's July 2011 decision that dismissed entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b) for service-connected disabilities.  

The matter of entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b) for service-connected disabilities other than CAD and HTN is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

All symptoms and associated impairment of the Veteran's CAD and HTN are reasonably encompassed by the criteria for the schedular ratings assigned, and those criteria are not inadequate.


CONCLUSION OF LAW

Extraschedular ratings for the Veteran's CAD and HTN are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Codes (DCs) 7101, 7107 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The matter of the schedular rating for the Veteran's CAD and HTN was decided by the March 2009 (now final) Board decision.  Therefore, the question of whether he received the proper "generic" notice required in claims for increase is now moot.  An April 2009 letter provided the Veteran with notice regarding the criteria for an extraschedular rating.  An October 2010 supplemental statement of the case (SSOC) readjudicated the matter.  It is not alleged that notice has been less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for several VA examinations which were found to be adequate as they were based on physical examinations as well as complete reviews of the Veteran's history and claims file.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran's file was reviewed by the Director of the Compensation and Pension Service, who issued a memorandum in this matter in August 2010.  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

An extraschedular rating may be assigned where the schedular evaluations are found to be inadequate.  38 C.F.R. § 3.321.  The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

In May 2009 (after the Board's March 2009 decision), the Court issued a decision in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) which held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For TDIU purposes, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.  Factors to be considered, however, will include the veteran's employment history, educational attainment and vocational experience.  38 C.F.R. § 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The Court has held that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The Veteran had established his entitlement to service connection for CAD and HTN effective December 19, 2003, and appealed the initial ratings assigned for both disabilities.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Moreover, as these claims stem from an appeal of the initial ratings assigned, they require consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The diagnostic criteria for DC 7005, for arteriosclerotic heart disease or CAD, and for DC 7017, for coronary bypass surgery, are identical.  A 100 percent rating is assigned for three months following hospital admission for surgery.  38 C.F.R. § 4.104, DC 7017.  Thereafter, a 10 percent rating is assigned when the evidence shows workload of greater than 7 METS but not greater than 10 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  A 30 percent rating is assigned for workload of greater than 5 METS but not greater than 7 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned if there is more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METS but not greater than 5 METS results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned with documented coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC's 7005, 7017.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METS at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METS by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

DC 7101(Hypertensive vascular disease) provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or minimum evaluation for a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.

Effective October 6, 2006, VA amended the Schedule for Rating Disabilities by adding guidelines for evaluating certain respiratory and cardiovascular disorders, including an explanation that hypertension will be separately evaluated from hypertensive and other heart diseases.  71 Fed. Reg. 52457 -01 (Sept. 6, 2006).  This clarification is currently codified at 38 C.F.R. § 4.104, DC 7101 Note (3). 

The proposed rule for 38 C.F.R. § 4.104, DC 7101 Note (3) indicated that, as a result of amendments to 38 C.F.R. § 4.104 in 1997, hypertensive heart disease has been evaluated under the same criteria for evaluating other heart diseases.  These disorders are evaluated on the basis of the results of exercise testing expressed in METs, the presence of congestive heart failure, the ventricular ejection fraction, etc.  Importantly, since 1997, hypertensive heart disease is no longer evaluated on the basis of blood pressure readings.  As such, VA determined that the criteria of DC's 7005 and 7101 do not overlap, so that separate ratings are not prohibited under 38 C.F.R. § 4.14.

In amending 38 C.F.R. § 4.104, DC 7101 Note (3), VA determined that the provision shall apply to all applications for benefits filed on or after October 6, 2006.  71 Fed. Reg. 52457 -01 (Sept. 6, 2006).  Given that this amendment clarifies that the criteria of DC's 7005 and 7101 in effect since 1997 have never overlapped, the Board finds no impediment to applying these principles for the entire appeal period.

Historically, the Veteran underwent stent placement in 1999 and triple bypass surgery in 2000, all through non-VA providers.  In December 2003, he submitted his original claim of service connection for hypertension. 

In a rating decision in March 2005, the RO granted service connection for hypertension and CAD, status post bypass surgery associated with hypertension.  The RO assigned separate initial 10 percent ratings effective December 19, 2003.

In a supplemental statement of the case (SSOC) dated December 1997, the RO increased the initial rating for CAD to 30 percent disabling effective July 6, 2004 and to 100 percent effective June 27, 2007.  The Veteran continued his appeal.  See March 2008 statements; see AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

The Veteran's private medical records just prior to the inception of the appeal demonstrate LVEFs of 45 percent in August 2000, 44 percent in February 2001, and 45 percent in March 2002.  The initial VA examination in April 2004 did not measure LVEF, but later LVEFs were shown to be between 53 percent and 61 percent.  

In the March 2009 decision, the Board resolved reasonable doubt in favor of the Veteran by holding that the medical evidence reasonably showed that the Veteran's CAD resulted an LVEF of less than 50 percent prior at the inception of the appeal.  As such, a 60 percent rating was granted effective to the date of claim. 

The Board then determined, upon review of the record, that there was no chronic congestive heart failure or evidence of left ventricular dysfunction with an ejection fraction of less than 30 percent.  This finding of fact was made with reference to a July 6, 2004 EKG test that only showed some left ventricular hypertrophy; an August 2004 private stress test which only showed the Veteran developed some mild dyspnea during the test, an overall LVEF of 61 percent, no stress-induced ventricular enlargement, and borderline enlargement left ventricular volume; an April 2005 VA cardiac consultation which observed that the Veteran had been doing very well and in the month prior to the consult had had only one episode of chest pain; a May 2006 private treadmill test which showed mild hypokinesis in the inferior distribution, no stress induced ventricular chamber enlargement, and an estimated LVEF of 53 percent; and a June 2007 VA cardiac examination which found no evidence of congestive heart failure, and noted that the Veteran's CAD had been in a stable pattern of exertional angina for the previous 6 years.

Based upon this evidence, the Board found that the criteria for a schedular rating greater than 60 percent based upon the presence of congestive heart failure or measurement of LVEF had not been met for the time period prior to April 28, 2005.

Thus, the remaining matter to be adjudicated concerned whether a higher rating was warranted based upon a measurement of the Veteran's workload capacity expressed in METS.

With respect to this issue, an April 2004 VA examiner assessed the Veteran as having an activity level of 10 METS or less.  This estimate was provided based upon the Veteran's activities such as playing golf and walking 18 holes six days a week, and riding a bike 20 minutes several times a week with walking on a treadmill for an additional 20 minutes. 

In June 2007, a VA examiner estimated the Veteran's activity level as 3 METS, based upon the Veteran's report of a reduced activity level since 2004.  This estimate was provided based upon the Veteran's activities such as playing golf only two days per week; taking up to 3 hours to mow his lawn; taking up to 10 minutes to walk a city block; and no longer going to the gym.  Overall, the Veteran described a reduction of his activity level due to the uncomfortable sensation of angina. 

The Board also reviewed a VA Form 21-4138 received on April 28, 2005, wherein the Veteran reported that his activity level had decreased, with him being unable to attend the gym, lift weights or use a treadmill due to angina. 

An April 2005 VA cardiology consultation included the Veteran's report of "doing very well" with only 1 episode of angina in the last month.  He described a feeling of heart burn which occurred with emotional upset or "moderate/severe exertion," rapidly relieved with sublingual (SL) nitroglycerine (NTG) absent rest or prolonged symptoms.  VA's Chief of Cardiology found the Veteran to have good LV function, rare to occasional cardiac symptoms, and having no need for further intervention at the time. 

On VA examination in July 2005, the Veteran described developing angina with exertion beyond normal walking.  He walked approximately 5 miles per week, played golf, and bowled during winter months.  He could not perform any rigorous exercises. 

VA clinical records in July 2005 also reflected the Veteran's report of doing well with no chest pain/pressure, or dyspnea on exertion (DOE).  He did report occasional episodes of brief lightheadedness.  In November 2005, the Veteran denied having any chest pain during a private stress test.  In December 2005, he reported occasional chest pain relieved with one NTG.  He was advised to decrease his diet, to increase his exercise, and was referred to cardiac physical therapy (PT). 

In April 2006, the Veteran reported during a VA clinical consultation that he stopped exercising at the gym.  In May 2006, the Veteran underwent a cardiolite treadmill stress test due to complaint of exertional angina, the results of which are reported above. 

In the March 2009 decision, the Board observed that there was no direct medical evidence of record that the Veteran's activity level prior to June 27, 2007 was 5 METS or less which resulted in dyspnea, fatigue, angina, dizziness, or syncope.  The Board also found no lay evidence of a significant decrease in the Veteran's activity level, or report of exertional angina, until the Veteran's April 29, 2005 statement which first reflected the Veteran's report of discontinuing gym workouts or exercising due to angina, which was part of the reduced activity level supporting the June 2007 VA examiner's assessment of the Veteran's activity level being 3 METS. 

Based upon the Veteran's lay report of activity and cardiac symptomatology, the Board resolved reasonable doubt in favor of the Veteran by finding his entitlement to a schedular 100 percent rating based upon his METs level being 3 or less effective April 28, 2005, as the Veteran's statement on this date reasonably showed that the Veteran had significantly decreased his activity level due to exertional angina. 

The Board also found that the credible lay and medical evidence prior to April 28, 2005 did not show a significant decrease in the Veteran's activity level due to cardiac symptoms since the prior VA examination in April 2004.

With respect to the Veteran's hypertension, the Board found that there was no lay or medical evidence that the Veteran's diastolic readings were predominantly 110 or more, or that his systolic readings were predominantly 200 or more.  In fact, the record disclosed no diastolic readings of 110 or more, or systolic readings of 200 or more.

Overall, the Board decision dated March 2009 rendered the following findings of fact:

For the time period from December 19, 2003 to April 27, 2005, the medical evidence reasonably showed that the Veteran's CAD was manifested by an LVEF of less than 50 percent but did not result in an LVEF of 30 percent or less, in a workload of 3 METS or less, or congestive heart failure. 

For the time period beginning on April 28, 2005, the lay and medical evidence reasonably showed that the Veteran's CAD resulted in a workload of 3 METS. 

For the entire appeal period, the Veteran's HTN had not been productive of diastolic pressure predominantly of 110 or more, or systolic pressure predominantly of 200 or more. 

Notably, the Veteran has not challenged these findings of fact which are now final.
Nonetheless, the Board did express concern with the fact that the Social Security Administration had deemed the Veteran disabled by CAD and HTN since 1999.  In particular, the Board stated as follows:

The record includes a determination by the Social Security Administration that the Veteran became disabled from employment due to the service-connected CAD in 1999.  In conjunction with the lay and medical evidence cited above, the Board finds sufficient evidence of record to suggest that the service-connected CAD and hypertension has markedly interfered with the Veteran's employability.  As such, the Board finds that the requirements for an extraschedular evaluation have been met, and the matter is remanded for this purpose.

As reflected above, the Board found that the Veteran's assigned rating for CAD and HTN did not adequately reflect his unemployability status.  In essence, the Board referred this case under 38 C.F.R. § 3.321(b) as the most equitable and expeditious way to address the employability issue in a pre-Rice era.

In any event, the Director of Compensation and Pension ruled against an extraschedular rating finding that, based on a review of the evidence of record, there was no unusual or exceptional disability pattern demonstrated that would render application of the regular rating criteria as impractical for either CAD or HTN.

The Director of Compensation and Pension did find that VA could grant service connection for transient ischemic attacks (TIAs) as secondary to hypertension effective August 14, 2004.  Additionally, the Director of Compensation and Pension also found that that the Veteran was entitled to a 100 percent rating under 38 C.F.R. § 4.16(a) effective to December 19, 2003, which is the date of claim for both CAD and HTN.  Thus, the marked interference referred to by the Board in March 2009 is addressed by the TDIU rating.

Under a Thun analysis, however, the issue of entitlement to extraschedular consideration is first properly addressed as to whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  For the entire appeal period, the Board finds that the Veteran has been assigned schedular ratings which contemplate all symptomatology related to both CAD and HTN.

With respect to the CAD, the Veteran was awarded a 60 percent rating effective from December 19, 2003 to April 27, 2005.  This was based upon a measurement of 3 METs first provided in 2007.  However, with consideration of the Veteran's report of limitations and application of the benefit of the doubt rule, the Board was able to award a higher 100 percent rating effective April 28, 2005.  

For the time period prior to April 28, 2005, the Veteran had self-described activities such as playing golf and walking 18 holes six days a week, and riding a bike 20 minutes several times a week with walking on a treadmill for an additional 20 minutes.  There was no suggestion of congestive heart failure and the Veteran's LVEF was significantly greater than 30 percent.  Therefore, the schedular criteria more than adequately addressed the Veteran's CAD symptomatology.  

With respect to the hypertension, the Veteran did not demonstrate any readings reasonably coming close to the criteria for a higher rating still.  Additionally, his secondary TIAs have been separately rated.  The Veteran has not identified any symptomatology not contemplated by the assigned schedular ratings.  As such, the schedular criteria more than adequately addressed the Veteran's hypertension symptomatology.

Thus, according to the holding in Thun, 22 Vet. App. at 115, the Board's extraschedular analysis must stop.  The Board, therefore, finds that the preponderance of the evidence is against extraschedular ratings for the Veteran's CAD and HTN.  Hence, such ratings must be denied.


ORDER

Extraschedular consideration under 38 C.F.R. § 3.321(b) for service-connected coronary artery disease and hypertension is denied.


REMAND

In the November 2011 Appellee's Motion for Remand, the Secretary stated, in pertinent part:

Further, [the Veteran] is not only service-connected for HTN and CAD.  [The Veteran] is also service-connected for scars and transient ischemic attacks.  The Board characterizes Appellant's claim in its decisions as entitlement to extraschedular consideration for "service-connected disabilities," including the February 2011 Board decision that remanded the matter for the RO's administrative handling pursuant to C&P's direction.

In light of the foregoing, upon remand the Board should refer consideration of an extraschedular evaluation to the appropriate authority with regard to the service-connected disabilities other than HTN and CAD, in order to ensure that all raised issues are thoroughly adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Refer to the Director of the Compensation and Pension Service the Veteran's claim of entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b) for service-connected disabilities other than coronary artery disease and hypertension.

2.  Thereafter, if the claim remains denied, send the Veteran and his representative a supplemental statement of the case and afford an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


